Citation Nr: 0012546	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  97-34 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a chronic ear 
condition.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for headaches.

5.  Entitlement to an increased evaluation for a low back 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	John Stevens Berry, Esq.



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1980 to 
October 1984.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1997 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO denied the claims of entitlement to service 
connection for tinnitus, an ear condition, sinusitis and 
headaches and granted a 10 percent evaluation for a low back 
disability.  All of the issues addressed in the September 
1997 rating action were appealed.  

The claim of entitlement to service connection for headaches 
was initially denied in an April 1986 rating action.  In 
September 1997, the RO considered the claim on a de novo 
basis, apparently since the veteran had raised the claim 
under a new theory of entitlement based upon secondary 
service connection.  Accordingly, the claim will also be 
considered by the Board on a de novo basis.

In a September 1999 rating action, the RO granted a 20 
percent evaluation for the veteran's low back disability.  In 
AB v. Brown, 6 Vet. App. 35, 38 (1993), the United States 
Court of Appeals for Veterans Claims (Court) held that 
regarding a claim for an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  The Court also stated that it 
follows that such a claim remains in controversy "where less 
than the maximum available benefits are awarded."  In this 
case inasmuch as an evaluation in excess of 20 percent may be 
assigned for the low back disability, the claim remains in 
appellate status despite the recently awarded increase.

In October 1997, the veteran filed a claim of entitlement to 
service connection for temporomandibular joint syndrome.  The 
claim was denied in a March 1998 rating action and the 
veteran filed a Notice of Disagreement with that 
determination in May 1998.  A Statement of the Case was 
issued in May 1998.  Thereafter, there was no substantive 
appeal filed.  Accordingly, that issue was not placed in 
appellate status and is not before the Board for review.  
38 C.F.R. § 20.200.

A decision has been made with regard to the four service 
connection claims.  Additionally, the Board has determined 
that the claim of entitlement to an increased evaluation for 
a low back disability requires additional development.  
Accordingly, that issue is addressed in the remand portion of 
this document.  


FINDINGS OF FACT

1.  Tinnitus was first diagnosed in 1992.

2.  No competent medical evidence of record relates the 
veteran's currently diagnosed tinnitus to service and 
continuity and chronicity of tinnitus since service has not 
been shown.

3.  The record is devoid of evidence which establishes that 
the veteran currently has a clinically diagnosed ear 
condition.

4.  Sinus problems were documented during service and were 
first documented post-service in 1991.

5.  No competent medical evidence of record relates the 
veteran's currently diagnosed sinusitis to service and 
continuity and chronicity of sinusitis since service has not 
been shown.

6.  The record is devoid of evidence which establishes that 
the veteran currently has a diagnosis of headaches, or of a 
condition primarily manifested by headaches, nor does the 
record contain competent medical evidence establishing an 
etiological nexus between currently claimed headaches and a 
diagnosis of headaches made during service, or a service 
connected disability.

CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
tinnitus is not well grounded. 38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim of entitlement to service connection for an ear 
condition is not well grounded. 38 U.S.C.A. § 5107(a) (West 
1991).

3.  The claim of entitlement to service connection for 
sinusitis is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  The claim of entitlement to service connection for 
headaches is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for four claimed 
disabilities.  After a discussion of pertinent law and VA 
regulations, a common factual background pertaining to all 
four service connection claims will be presented.  Separate 
analyses will be undertaken as to each claim.  

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  



Well grounded claims

The initial inquiry as to any issue presented on appeal is 
whether the claim is well grounded.  A well grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  See 38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990). A mere allegation of 
service connection is not sufficient; there must be evidence 
in support of the claim that would "justify a belief by a 
fair and impartial individual that the claim is plausible."  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The United States Court of Appeals for the Federal Circuit 
has held that "a well grounded claim is a plausible claim, 
one that appears to be meritorious on its own or capable of 
substantiation. Such a claim need not be conclusive but only 
possible to satisfy the initial burden § 5107(a).  For a 
claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required."  Epps v. Gober, 
126 F. 3d 1464, 1468 (Fed. Cir. 1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

Factual Background

The service medical records revealed that the veteran was 
seen for complaints of a right earache in November 1980, 
assessed as Eustachian tube dysfunction.  Complaints of ear 
aches, head congestion and sore throat were shown in December 
1980.  An examination of the ears revealed that the tympanic 
membranes were bulging.  Assessments of acute pharyngitis and 
bilateral otitis media were made.  A September 1981 record 
documented that the veteran's ears hurt and then crackled and 
popped without relief of pain and that the nose was stuffy 
often on the same side as the closed ear.  An assessment of 
mild inflammation of the mucous membranes and closure of the 
Eustachian tubes was made.  In October 1981, the veteran was 
seen for cold symptoms which were assessed as vasomotor 
rhinitis.  In January 1982, he was seen due to difficulty 
breathing, plugged ears and a cough.  Assessments of rhinitis 
and asthma were made.

The veteran's service medical records also documented 
complaints of a nine day history of headaches in August 1983.  
Complaints of recurrent headaches and nasal congestion were 
shown in October 1983 entries and a diagnosis of migraine 
headaches was made in November 1983.  In May 1984, the 
veteran was seen due to headaches and allergies resulting in 
a diagnosis of allergic rhinitis.  Complaints of daily 
headaches were documented in a June 1984 entry.  

A VA examination was conducted in March 1986, at which time 
the veteran complained of a history of headaches dating back 
to 1981.  He reported that since leaving service, he had only 
experienced two headaches, and it appeared that he then 
reported that his most recent headache had occurred 26 months 
prior to the examination.  A diagnosis of muscular tension 
headaches was made.  By rating action of April 1986, the RO 
denied the claim of entitlement to service connection for 
headaches on the basis that no chronic headache disability 
was shown. 

In April 1997, the veteran filed claims of entitlement to 
service connection for tinnitus, an ear condition, sinusitis 
and headaches.  In a statement provided by the veteran in 
April 1997, he explained that his ear problems and tinnitus 
started during basic training in 1980, and indicated that he 
still had ringing in the ears which was sometimes accompanied 
by ear pain.

A lay statement dated in April 1997 was also submitted for 
the record.  The author, the veteran's spouse, indicated that 
she had known the veteran for five years and had observed 
conditions which included chronic sinus and ear infections as 
well as difficulty hearing with background noise with 
symptoms including pressure headaches, facial pain, a clogged 
head, indigestion and post-nasal drip.  She stated that he 
also complained of a ringing sound in his head.

Private medical records dated from 1990 to 1997 are of 
record.  In July 1991, the veteran was seen for complaints of 
a right earache as well as right frontal and maxillary sinus 
pain.  In September 1991, the veteran complained of right ear 
pain, frontal headaches and pressure behind the eyes.  An 
assessment of sinus congestion was made.  A September 1991 
roentgen examination revealed no significant abnormal 
findings.  In June 1992, the veteran complained of a right 
earache as well as headaches.  X-ray films of the sinuses 
taken in June 1992 revealed that the sinuses were clear and 
that no fluid level was present.  When compared with films 
taken in September 1991, it was observed that there as no 
change. 

In September 1992, the veteran was seen for complaints of 
tinnitus and sinus problems.   It was noted that he was 
concerned about a history of head trauma as a child, causing 
sinus and ear problems.  In a September 1992 evaluation, the 
veteran reported having bilateral tinnitus since the age of 9 
and reported a history of abuse as a child resulting in many 
head blows.  An impression of a history of recurrent sinus 
and ear infections, allergies and asthma as well as a long 
history of tinnitus, with normal audiological findings, was 
made.  The examiner was unable to determine whether the 
veteran's problems were secondary to previous trauma.  In 
September 1993, the veteran was seen due to complaints of 
right ear pain and decreased hearing.  Upon follow up 
evaluation conducted later in September 1993, an impression 
of resolving sinusitis, nasal polyps, and probable allergic 
rhinitis, was made.  

In July 1997 the veteran was seen for a private ear, nose and 
throat examination, upon referral by VA.  The history 
indicated that in 1980, the veteran experienced rather severe 
symptoms, including otitis media and sinusitis.  It was noted 
that he gradually recovered, but since that time had 
experienced increased noises in his head and ringing in his 
ears.  The veteran also indicated that he had symptoms of 
nasal congestion and post-nasal drainage and a history of 
allergies which may have arisen in service.  He also 
complained of experiencing headaches.  Physical examination 
revealed that the ears were within normal limits bilaterally 
with normal tympanic membranes.  It was noted that his nose 
had a septal deviation to the left, but that he was able to 
move air around it.  The posterior nasopharynx demonstrated 
thick, white secretions which were indicative of post-nasal 
drainage.  An audiogram revealed normal hearing and it was 
noted that the middle ear functions and speech receptions 
were completely normal.  X-ray films of the sinuses were 
negative.

The examiner indicated that the veteran's tinnitus was of 
unknown origin.  It was opined that the tinnitus was not from 
the ear in light of normal middle ear functioning and 
hearing.  The examiner indicated that it could be due to jaw 
problems, although the veteran had denied gritting his teeth 
or chewing gum.  The examiner also reported that the veteran 
did have nasal congestion and that the veteran was told that 
he would need a CT scan of his sinuses in order to determine 
whether he has sinusitis with associated headaches.  The 
examiner observed that with a history of sinus X-ray films 
being negative, it was suspected that he had intranasal 
allergies.  It was concluded that the veteran did have 
intranasal pathology, most likely allergic in origin.

VA X-ray films of the sinuses taken in August 1997 revealed 
mild nodular mucosal thickening involving the maxillary 
sinuses bilaterally, most likely secondary to chronic 
sinusitis.

By rating action of September 1997, the RO denied the claims 
of entitlement to service connection for tinnitus, an ear 
condition, sinusitis and headaches.

A private medical report dated in September 1997 was received 
for the record.  The reported indicated that upon dental 
evaluation, the veteran exhibited signs consistent with 
bruxism, loss of canine guidance and temporomandibular joint 
syndrome.  It was noted that headaches and pain of the facial 
muscles was consistent with this diagnosis.  The examiner 
could not state that tinnitus was caused by this condition.

VA medical records dated in November 1997 and January 1998 
documented complaints of headaches and a head cold; 
diagnostic impressions of upper respiratory infections and 
sinusitis were made.

In February 1998, the veteran provided for the record an 
article entitled Tinnitus Location Found in the Brain.  
Science News, Vol. 153 (January 24, 1998).  In essence the 
article indicated that some forms of tinnitus might not be 
cochlear, but might originate in the brain.  

Analysis

1.  Entitlement to service connection for tinnitus.

As discussed above, in order for a claim of entitlement to 
service connection to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  

Initially, the Board notes that the service medical records 
were entirely negative for complaints, treatment or for a 
diagnosis of tinnitus.  The evidence reflects that it was not 
until 1992, a number of years after the veteran left service, 
that complaints of tinnitus were documented and a diagnosis 
of tinnitus was made.  The current evidence indicates that 
the veteran suffers from tinnitus.  This evidence therefore 
indicates that the first prong of Caluza, a current 
disability, has been satisfied.  The second prong of Caluza, 
in-service incurrence of the claimed disability, has not been 
demonstrated, however.

Moreover, under Caluza, in order to make the claim well 
grounded, the veteran would need a medical opinion providing 
a nexus between the currently-diagnosed disability and his 
service.  The remoteness of time from service of the medical 
opinion would not necessarily matter, as long as the medical 
evidence relates the current claimed disability, tinnitus, to 
service.  See 38 C.F.R. § 3.303(d).  In the absence of such 
specific medical evidence in this case, the Board is not able 
to conclude, on its own, the veteran's current tinnitus is 
related to any incident of service or of service origin.  
Colvin v. Derwinski, 1 Vet. App. 171, 177 (1991).

Pursuant to the Court's holding in Savage v. Gober, 10 Vet. 
App. 488 (1997), the Board has considered whether the veteran 
has demonstrated a "continuity of symptomatology", under 38 
C.F.R. § 3.303(b), sufficient to obviate the need for medical 
evidence of a nexus between his currently claimed tinnitus 
and service.  However, in light of the total absence of 
complaints findings or a diagnosis of tinnitus during service 
and for the first eight post-service years, the Board is 
unable to conclude that continuity of symptomatology or 
chronicity of the claimed tinnitus is shown.  Moreover, 
significantly, the veteran is still required under Savage to 
provide competent medical evidence linking continuous 
symptoms (if shown) to service.  See Voerth v. West, 13 Vet. 
App. 117 (1999).  As noted above, there is no competent 
medical evidence of record linking the claimed tinnitus to 
service.

The veteran's own statements and the lay statement of his 
spouse cannot supply a competent medical diagnosis of a 
current medical disability, its date of onset, or its 
etiology.  These matters can only be established by competent 
medical evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993).  Accordingly, such statements cannot serve to well 
ground the claim.

The medical literature which was submitted does not pertain 
specifically to the veteran, so it cannot serve to make his 
claim well grounded.  The Court has held that medical texts 
and even medical opinions which are general in nature cannot 
support a claim.  See Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996); 
Sacks v. West, No. 97-1336 (U.S. Vet. App. Aug.7, 1998).  
Moreover, the veteran submitted the literature to support his 
contention that tinnitus is related to temporomandibular 
syndrome.  However, the veteran is not service-connected for 
that condition.  A claim for secondary service connection 
necessarily requires a service-connected disability.  See 
38 C.F.R. § 3.310; Reiber v. Brown, 7 Vet. App. 513 (1995).

The Board has also considered entitlement to service 
connection for tinnitus based on aggravation of a pre-
existing disability.

Generally, veterans are presumed to have entered active 
service in sound condition except for defects noted at the 
time of examination for entrance into service.  38 U.S.C.A. § 
1111 (West 1991); See Bagby v. Derwinski, 1 Vet. App. 225, 
227 (1991).  The law provides that every veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities or disorders noted at the time of examination, 
acceptance and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 
C.F.R. § 3.304(b) (1999).  The presumption only attaches 
where there has been an induction examination in which the 
disability subsequently noted was not detected.  See Bagby, 
supra.

Service connection may be established on the basis of 
aggravation of a preexisting disability. 38 U.S.C.A. §§ 1110, 
1153 (West 1991); 38 C.F.R. §§ 3.303(a), 3.304, 3.306 (1999).  
A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
C.F.R. § 3.306(a) (1999).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (1999).

Under 38 U.S.C.A. § 1111 and C.F.R. § 3.304(b) (1999), the 
presumption of soundness may be rebutted by clear and 
unmistakable evidence that an injury or disease existed prior 
to service.  The burden of proof is on VA to rebut the 
presumption of soundness.  Kinnaman v. Principi, 4 Vet. App. 
20 (1993).  

The veteran's enlistment examination did not indicate that he 
had any abnormalities of the ears, including tinnitus, upon 
enlistment.  The record contains no clinical evidence which 
reflects that the veteran had complaints or a diagnosis of 
tinnitus prior to or during service.  Post-service evidence 
includes a medical history given by the veteran of tinnitus 
since the age of nine resulting from head trauma.  

The Court has held that an appellant's account of a prior 
condition is an inadequate basis upon which to conclude that 
the condition pre-existed service.  Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995).  Accordingly, the veteran's account of 
a prior condition is an inadequate basis upon which the Board 
can conclude that his tinnitus preexisted service.  Clear and 
unmistakable evidence that tinnitus pre-existed service has 
not been presented and the presumption of soundness upon 
enlistment has not been rebutted.  

Moreover, even were the Board to have determined that 
tinnitus existed prior to service [and as discussed 
immediately above the Board has not so concluded], service 
connection would not be warranted based upon the theory of 
aggravation during service.  The regulations specifically 
provide that aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  In this case, there is an absence of 
any complaints, findings or a diagnosis of tinnitus made 
during service or for a number of years thereafter.  There 
is, moreover, no medical evidence opining or even suggesting 
that the claimed tinnitus disability increased in severity 
during service.  On this basis aggravation may not be 
conceded.  Accordingly, the claim is denied upon 
consideration of aggravation.

In summary, for the reasons and bases discussed above, the 
Board concludes that the claim of entitlement to service 
connection for tinnitus is not well grounded, and it is 
accordingly denied.

2.  Entitlement to service connection for a chronic ear 
condition.

As noted above, in order for a claim to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  See Caluza v. Brown, 
7 Vet. App. 498 (1995).

The service medical records show that diagnoses of ear 
conditions, including otitis media and Eustachian tube 
dysfunction, were made during service.  Accordingly, the 
second Caluza element has arguably been satisfied.

The veteran has at various times since service provided a 
medical history of ear problems, infections and complaints of 
ear pain.  A diagnosis of a history of recurrent ear 
infections was made in 1992; however, a diagnosis of an 
actual ear condition was not made at that time.  

Physical examination conducted in July 1997 revealed that the 
ears were within normal limits bilaterally with normal 
tympanic membranes.  An audiogram revealed normal hearing and 
it was noted that the middle ear functions and speech 
receptions were completely normal.  Neither VA or private 
medical record dated subsequent to July 1997 revealed a 
diagnosis of an ear condition aside from tinnitus.  

In essence, the presence of the currently claimed disability 
has not been established.
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  In Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992), the Court held that the 
failure to demonstrate that a disability is currently 
manifested constitutes failure to present a plausible or 
well-grounded claim.

The Board notes that the veteran has indicated in various 
statements that he has experienced ear problems since 
service.  However, as a lay person he is not competent to 
diagnose his own illnesses.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).  Accordingly, such statements 
are insufficient to well ground the claim.

The Board has not overlooked entries dated after service 
documenting the veteran's complaints of ear pain.  However, 
occasional ear pain, in and of itself, is not representative 
of a clinical disability, absent a diagnosis of such.  
Recently, the Court has had occasion to discuss what 
constitutes a disability.  A symptom, such as pain, alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999).  In this case, 
there are subjective complaints of ear pain without any 
corresponding current clinical evidence demonstrative of a 
diagnosis of an ear condition.  

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  Because the veteran has not 
submitted any medical evidence supporting his claim that he 
currently has an ear condition which is related to his 
service, it is concluded that he has failed in his duty to 
submit evidence which would "justify a belief by a fair and 
impartial individual," that the claim is plausible. See 
Tirpak, 2 Vet. App. at 611.  Accordingly, the claim is 
denied.


3.  Entitlement to service connection for sinusitis.

As stated previously, in order for a claim to be well 
grounded, there must be competent evidence of (1) a current 
disability (a medical diagnosis); (2) incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995). 

A review of the record does reflect that a current diagnosis 
of sinusitis has been made.  Post-service medical records 
show that the earliest post-service diagnosis of a sinus 
condition was made in approximately September 1991.  The 
initial prong of Caluza has accordingly been satisfied.

A review of the service medical records reflects that the 
veteran experienced nasal congestion and sinus problems 
during service which were variously diagnosed as vasomotor 
rhinitis and allergic rhinitis, but never as sinusitis.  The 
second prong of Caluza, in-service incurrence of disease or 
injury, has not been met.  The Board notes in passing that 
there is no medical evidence of record which suggests that 
the rhinitis diagnosed during service was actually a 
misdiagnosis of sinusitis.

Moreover, the record does not contain a medical opinion 
providing a nexus between the sinus problems documented 
during service and the currently diagnosed and claimed 
sinusitis.  

In light of the Court's holding in Savage v. Gober, 10 Vet. 
App. 488 (1997), the Board has considered whether the veteran 
has demonstrated a "continuity of symptomatology", under 38 
C.F.R. § 3.303(b), sufficient to obviate the need for medical 
evidence of a nexus between his currently claimed pulmonary 
disorder and service.  However, a gap of almost seven years 
exists between the veteran's discharge from service and the 
earliest complaints of sinus problems documented post-service 
in 1991.  The Board also finds it significant that the 
veteran did undergo a VA examination in 1986, at which time 
he did not complain of sinus problems.  In light of the 
absence of complaints, findings or a diagnosis of sinusitis 
during service and for nearly the first seven post-service 
years, the Board is unable to conclude that continuity of 
symptomatology or chronicity of the claimed sinusitis is 
shown.  Moreover, as discussed above the veteran is still 
required under Savage to provide competent medical evidence 
linking continuous symptoms (if shown) to service.  See 
Voerth v. West, 13 Vet. App. 117 (1999).  As noted above, 
there is no competent medical nexus evidence of record 
linking the claimed sinusitis to service.

The Board has considered the possibility that the veteran's 
sinusitis may be seasonal and therefore may not be present at 
all times.  However, even if this were so, the applicable 
regulations provide that seasonal and other acute allergic 
manifestations subsiding in the absence of or removal of the 
allergen are generally regarded as acute diseases, healing 
without residuals.  See 38 C.F.R. § 3.380.  Moreover, the 
post-service evidence fails to show that the sinusitis is 
seasonal or that it is etiologically related to service; 
therefore the claim would still fail to be well grounded.  

The veteran, his representative and his spouse have all 
provided statements to the effect that an etiological 
relationship exists between sinusitis and the veteran's 
service.  However, the Court has held that lay assertions of 
medical causation cannot constitute evidence to render a 
claim well-grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993), and Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  Accordingly, the claims of 
entitlement to service connection for sinusitis is not well 
grounded and must be denied.  


4.  Entitlement to service connection for headaches.

The service medical records documented complaints of 
headaches and reflect that a diagnosis of headaches was made 
during service.  The second prong of Caluza has been met.

However, the record does not contain a current diagnosis of a 
disorder manifested primarily by headaches.  The evidence 
does reflect that post-service, the veteran has complained of 
headaches at various times since September 1991.  The 
evidence also indicated that symptoms of headaches and pain 
of the facial muscles were consistent with a diagnosis of 
temporomandibular joint syndrome.  However, a diagnosis of 
headaches as a separate disease entity was not made.  

In Rabideau v. Derwinski, 2 Vet. App. 141 (1992), the Court 
held that the failure to demonstrate that a disability is 
currently manifested constitutes failure to present a 
plausible or well-grounded claim.  Accordingly, the initial 
prong of Caluza, the existence of a current disability, has 
not been met.

The Board hastens to point out that it has no reason to doubt 
that the veteran may experience headaches.  This, however, is 
different from his being diagnosed with a headache disorder.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) and the 
Board's discussion thereof on page 14 above.

The veteran's own statements, and the lay statement of his 
spouse, cannot supply a competent medical diagnosis of a 
current medical disability, its date of onset, or its 
etiology.  These matters can only be established by competent 
medical evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993).  Accordingly, such statements cannot serve to well 
ground the claim.

Even were the Board to find that there was of record a 
current diagnosis of headaches, the claim would still fail to 
be well grounded because of the lack of medical nexus 
evidence.  The record does not include competent medical 
evidence or a competent medical opinion etiologically linking 
the diagnosis of headaches made in service to the veteran's 
currently claimed headaches.  Indeed, the medical evidence of 
record, specifically the September 1997 report, appears to 
indicate that the headaches are related to a non service-
connected dental problem.  Moreover, headaches have not been 
chronically shown since service.  

The veteran had also raised the issue of entitlement to 
service connection for headaches secondary to an ear 
condition or to sinusitis.  Service connection may be granted 
for disability which is proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
However, in this case, as discussed above, service connection 
has not been established for either an ear condition or for 
sinusitis.  The veteran has not presented any competent 
medical evidence which shows that an etiological relationship 
exists between the currently claimed headaches and any 
service connected disability.  Accordingly, the claim based 
upon the theory of secondary service connection is denied.

In the absence of a current diagnosis of headaches, as well 
as competent medical evidence establishing an etiological 
nexus between currently claimed headaches and service or a 
service connected disability, the claim fails to be well 
grounded and must be denied.


Additional Matters

Because the veteran's claims are not well-grounded, VA is 
under no duty to further assist him in developing facts 
pertinent to that claim. 38 U.S.C.A. § 5107(a); 38 C.F.R. § 
3.159(a); Epps v. Gober, 126 F.3d 1454 (Fed. Cir. 1997); see 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93.  VA's obligation to 
assist depends upon the particular facts of the case and the 
extent to which VA has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  See 
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  The Court has 
recently held that the obligation exists only in the limited 
circumstances where the appellant has referenced other known 
and existing evidence.  Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  VA is not on notice of any other known and existing 
evidence which would make the adjudicated service connection 
claims plausible.  The Board's decision serves to further 
inform the veteran of the kind of evidence which would be 
necessary to make his claims well-grounded. 

In a May 1998 statement submitted by the veteran's 
representative, it was asserted that VA medical evaluations 
have been inadequate and that a remand is required in order 
to conduct an adequate VA examination and so that an 
independent medical opinion can be obtained.  The 
representative contends that the VA examinations are 
inadequate for a variety of reasons, including the failure to 
identify the etiology of the veteran's claimed conditions.

The Board observes that under 38 U.S.C. A. § 5107(a), an 
applicant for VA benefits has the "burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded," 
meaning that the claim is "one which is . . . capable of 
substantiation."  Further, the claim "need not be 
conclusive but only possible" in order meet the burden 
established in the statute.  Kandik v. Brown, 9 Vet. App. 
434, 439 (1996).  The burden to submit evidence sufficient to 
establish a "well-grounded" claim is the claimant's alone.  
Epps v. Gober, 126 F.3d 1464, 1469 (Fed.Cir. 1997).

It has been observed that in Epps, the Federal Circuit Court 
of Appeals "definitively held that 'there is nothing in the 
text of [38 U.S.C.A] § 5107 to suggest that [] VA has a duty 
to assist a claimant until the claimant meets his or her 
burden'" of establishing a well-grounded claim before 
providing any assistance to the claimant."  Morton v. West, 
12 Vet. App. 477, 481 (1999) (emphasis added).  It was also 
noted that the claimant's burden to produce evidence to 
render a claim well grounded was a "condition precedent 
established by Congress" that neither VA nor the Court was 
free to ignore.  Morton, 12 Vet. App. at 485.

Inasmuch as the Board has determined that the veteran's 
service connection claims are not well grounded, VA is under 
no obligation, and in fact cannot, assist the claimant.  
Moreover, the duty to assist as interpreted by the Court is 
circumscribed and appears to apply to evidence which may 
exist and which has not been obtained.  See Counts v. Brown, 
6 Vet. App. 473, 478-9 (1994).  By way of contrast, the 
veteran in this case wishes VA to provide evidence which 
admittedly does not now exist.  As the Court has stated: "The 
VA's . . . . 'duty to assist' is not a license for a 'fishing 
expedition' to determine if there might be some unspecified 
information which could possibly support a claim."  Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).

ORDER

A well grounded claim not having been submitted, entitlement 
to service connection for tinnitus is denied.

A well grounded claim not having been submitted, entitlement 
to service connection for a chronic ear condition is denied.

A well grounded claim not having been submitted, entitlement 
to service connection for sinusitis is denied.

A well grounded claim not having been submitted, entitlement 
to service connection for headaches is denied.


REMAND

5.  Entitlement to an increased evaluation for a low back 
disability, currently evaluated as 20 percent disabling.


The remaining issue on appeal is the veteran's claim of 
entitlement to an increased disability rating for his 
service-connected low back disability, which is currently 
evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 [lumbosacral strain].

The Board notes that, in general, an allegation of increased 
disability is sufficient to establish as well-grounded a 
claim seeking an increased rating.  See 38 U.S.C.A. 
§ 5107(a); Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The veteran has alleged that there has been an increase in 
the severity of his low back disability.  Since the claim is 
well grounded, VA's duty to assist has been triggered.  See 
38 U.S.C.A. § 5107(a).

The veteran's representative maintains that the veteran's 
disability is more appropriately evaluated under either 
Diagnostic Code 5292 [limitation of motion of the lumbar 
spine] or Diagnostic Code 5293 [intervertebral disc 
syndrome], than under Diagnostic Code 5295, the currently 
assigned code.  

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
regard, upon readjudication of the claim, the RO is requested 
to consider whether the veteran's symptoms more nearly 
comport with an evaluation under a different diagnostic code, 
specifically Diagnostic Codes 5292 or 5293.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board erred in not 
adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 (1999) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1999).  The Court in DeLuca held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (1999) does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  

In this case, the Board believes that inasmuch as the 
veteran's complaints relate to pain and functional impairment 
in his back, the considerations of 38 C.F.R. §§ 4.10, 4.40 
and 4.45 must be adequately addressed and are not by the 
evidence currently of record.  Accordingly, a VA examination 
will be scheduled to include an evaluation which accounts for 
the symptomatology discussed in the DeLuca decision.  The 
veteran's representative has also emphasized that the veteran 
is experiencing limitation of motion.  Therefore, the extent 
of such limitation of motion will also addressed upon VA 
examination.

Accordingly, this case is remanded for the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA or non-VA 
medical care providers who have treated 
him for his service-connected disability 
of the low back from 1999 forward.  After 
securing any necessary releases, the RO 
should obtain copies of all treatment 
records referred to by the veteran which 
have not been previously obtained.  
Regardless of the veteran's response, the 
RO should obtain any available VA 
treatment records that may be pertinent 
to his claims. These records should then 
be associated with the claims file.

2.  Once the above development has been 
completed to the extent possible, the 
veteran should be afforded a VA 
orthopedic examination to determine the 
present severity of his low back 
disability.  The RO should ensure that a 
copy of the notification of examination, 
which must explain the consequences of 
any failure to report for examination, is 
added to the veteran's claims folder.  
The veteran's claims folder and a copy of 
this remand should be made available to 
the physician for review in conjunction 
with the examination.  All indicated 
tests are to be performed and must 
include range of motion testing, to 
include description of ranges of motion 
of the lumbar spine and noting the normal 
range of motion.  The examiner is ask to 
specifically opine as to the extent of 
the limitation of motion shown, in terms 
of slight, moderate or severe.  Any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be 
noted.  Whether there is likely to be 
additional range of motion loss due to 
any of the following should also be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly 
limits functional ability during flare-
ups.  The report of the examination 
should be associated with the veteran's 
claims folder.

3.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim.  The rating action 
should reflect consideration of whether a 
Diagnostic Code other that 5295, 
specifically 5292 or 5293, is more 
appropriate for the evaluation of the 
veteran's symptomatology.  If the benefit 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished with copies of a Supplemental 
Statement of the Case and given an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, if 
in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 


